 Case: 1:20-cv-00770-MRB-SKB Doc #: 6 Filed: 11/05/20 Page: 1 of 2 PAGEID #: 54




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Leonard Lanier

       Plaintiff,

               v.                                             Case No. 1:20cv770

Gary Lawson, et al.,                                          Judge Michael R. Barrett

       Defendants.

                                             ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on October 15, 2020 (Doc. 5). Also before the Court is Plaintiff’s Motion for

Assistance in Obtaining Counsel. (Doc. 4).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the R&R in a

timely manner. United States v. Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the

Magistrate Judge=s R&R (Doc. 5) have been filed.

       While Plaintiff has requested assistance in obtaining counsel, the appointment of counsel

in a civil case “is not a constitutional right” and “is justified only by exceptional circumstances.”

Lavado v. Keohane, 992 F.2d 601, 605-606 (6th Cir. 1993) (quoting Wahl v. McIver, 773 F.2d

1169, 1174 (11th Cir. 1985)). Those circumstances do not exist here. Moreover, the

Magistrate Judge has determined that Plaintiff’s complaint fails to state a claim and should be

dismissed pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1). The appointment of

counsel would not alter this conclusion. Accord Adams v. Parker, No. 19-6426, 2020 WL

5247952, at *3 (6th Cir. June 29, 2020) (“In any event, the appointment of counsel would not

alter the substance of their allegations, which did not set forth an actionable Eighth Amendment
 Case: 1:20-cv-00770-MRB-SKB Doc #: 6 Filed: 11/05/20 Page: 2 of 2 PAGEID #: 55




violation.”).

        Accordingly, it is ORDERED that the R&R (Doc. 5) of the Magistrate Judge is hereby

ADOPTED; and Plaintiff’s Motion for Assistance in Obtaining Counsel (Doc. 4) is DENIED.

Consistent with the recommendation by the Magistrate Judge, plaintiff’s complaint (Doc. 3) is

DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1).

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of any Order adopting

the Report and Recommendation would not be taken in good faith and therefore denies plaintiff

leave to appeal in forma pauperis. See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

        IT IS SO ORDERED.


                                                      s/Michael R. Barrett
                                                    Michael R. Barrett, Judge
                                                    United States District Court
